DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,135,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims of the instant application are essentially recited in said claims of U.S. Patent No. 11,135,890.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,369,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims of the instant application are essentially recited in said claims of U.S. Patent No. 10,369,860.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,809,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims of the instant application are essentially recited in said claims of U.S. Patent No. 9,809,080.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,291,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims of the instant application are essentially recited in said claims of U.S. Patent No. 9,291,230.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,801,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims of the instant application are essentially recited in said claims of U.S. Patent No. 8,801,017.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 13 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hare, Sr. (US 5,161,653). Hare, Sr. discloses a damper assembly 10 for a vehicle suspension system, comprising: a housing 17 including a wall that defines an inner volume and an aperture (40, 42); a piston 20 disposed within the inner volume and configured to move along a length of the housing; a conduit (24, 24a, 25, 25a) defining a flow path that includes the aperture; and a flow control device 26 disposed along the flow path, wherein the flow control device is configured to provide a first level of damping as fluid flows along the flow path in a first direction, and wherein the flow control device is configured to provide a second level of damping as the fluid flows along the flow path in a second direction (column 6, lines 13-33). 
Claims 13-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kohner (US 1,117,057). Kohner discloses a damper assembly for a vehicle suspension system, comprising: a housing 1 including a wall that defines an inner volume and an aperture (38, 39); a piston 25 disposed within the inner volume and configured to move along a length of the housing; a conduit (between apertures 38 and 39) defining a flow path that includes the aperture; and a flow control device 23 disposed along the flow path, wherein the flow control device is configured to provide a first level of damping as fluid flows along the flow path in a first direction, and wherein the flow control device is configured to provide a second level of damping as the fluid flows along the flow path in a second direction. The aperture is a first aperture, the conduit is a first conduit, and the flow path is a first flow path, and wherein the wall defines a second aperture (36, 37), the damper assembly further comprising a second conduit (between apertures 36 and 37) defining a second flow path that includes the second aperture. The second aperture is spaced from the first aperture along the length of the housing (Fig. 1). The wall of the housing defines a first set of apertures (38, 39) including the first aperture and a second set of apertures (36, 37) including the second aperture. The first conduit extends between the first set of apertures, and the second conduit extends between the second set of apertures (Fig. 1).
Allowable Subject Matter
Claims 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614